Citation Nr: 0434405	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-15 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for renal cancer, 
claimed as secondary to exposure to herbicide agents.  

2.  Entitlement to service connection for atrial 
fibrillation.  

3.  Entitlement to service connection for hyperlipidemia.  

4.  Entitlement to service connection for tinea pedis.  

5.  Entitlement to service connection for bilateral hallux 
valgus, hammertoes, and corns.  

6.  Entitlement to service connection for bilateral hearing 
loss.  

7.  Entitlement to service connection for tinnitus.  

8.  Entitlement to service connection for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from January 1971 to 
February 1973.  This matter comes before the Board of 
Veterans' Appeals (Board) from a July 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  The appellant disagreed and this 
appeal ensued.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify you if further action is required on your part.


REMAND

The appellant seeks service connection for the disabilities 
listed on the title page of this decision.  Service 
connection generally requires medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Of particular interest in any service connection claim are 
the records of the service department in which the claimant 
served, in this case the Regular Army.  Though attempts have 
been made to obtain service medical records from NPRC, no 
records have been obtained.  Nonetheless, further attempts 
must be made.  In September 2001, the RO requested the 
service medical records from the National Personnel Records 
Center (NPRC), which responded the next month that it 
"cannot find a record based on [the] information 
furnished."  It asked that a "hard copy" of the VA's 
request form and a completed National Archives (NA) Form 
13075 (Questionnaire About Military Service) be submitted for 
a further search.  By a December 2001 letter, however, the RO 
informed the appellant his service medical and/or personnel 
records had been destroyed several years previously in a fire 
at NPRC.  The letter also asked him to provide completed NA 
Form 13075.  The RO again asked the appellant to provide a 
completed NA Form 13075 via a March 2002 letter to his United 
States Senator.  The appellant provided VA with the completed 
NA Form 13075 a few days later in March 2002.  In July 2002, 
without further action on the information the appellant had 
provided, the RO denied the claims in a July 2002 rating 
decision.  The RO subsequently asked NPRC to use the 
information the appellant had provided to search for his 
records again.  NPRC responded in February 2003 it was unable 
to locate such records and that further searches at that 
facility would be futile.  

While engaged in these efforts, the RO received from the 
appellant in December 2001 copies of service medical records 
associated with his service in the Louisiana Army National 
Guard.  The appellant had also asked his congressman to 
assist him.  In response to the congressman, NPRC wrote that 
National Guard records are not at NPRC and are normally 
maintained by the Adjutant General's Office in the state in 
which service was performed, in this case Louisiana.  

The record does not reveal an effort to ask the Adjutant 
General' Office of the Louisiana Army National Guard for all 
records in its possession (whether service medical or 
personnel records) pertinent to the appellant.  The appellant 
separated from service in February 1973.  The fire at NPRC 
occurred in July 1973, just five months later.  While it is 
possible the appellant's military records were destroyed in 
that fire, records migration from the unit of separation to 
permanent storage at NPRC would likely take more than five 
months.  As the appellant had later service in the Louisiana 
Army National Guard, it is possible his records of active 
service in the Regular Army are associated with his National 
Guard records.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002); 38 C.F.R. § 3.159 
(2004); and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002), have been satisfied.  In 
particular, the RO must inform the 
claimant (1) about the information and 
evidence not of record that is necessary 
to establish the claims; (2) about the 
information and evidence that VA will 
seek to provide; (3) about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.  

2.  Contact the Adjutant General's Office 
of the Louisiana Army National Guard and 
ask for copies of all service medical 
records and service personnel records in 
its possession.  This request should 
specifically include all service medical 
records for the appellant's active 
service in the Regular Army, if 
associated with these records.  This 
request should also include all service 
personnel records, including all 
documents showing the specific dates of 
all periods of inactive duty training, 
active duty for training, annual 
training, or other period of active duty.  
Associate all documents obtained with the 
claims file.  

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claims currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



